Citation Nr: 0924654	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In May 2009, the Veteran testified at a Travel Board hearing.


FINDING OF FACT

The Veteran has tinnitus that began in service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should 
also address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants service connection for 
tinnitus which represents a complete grant of the benefit 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection for tinnitus is 
warranted on the basis of in-service noise exposure from his 
duties as a plane captain and while working on the flight 
deck.  He stated that the ringing in his ears started when he 
was in service, but that it had worsened in recent years.  

The RO has already conceded that the Veteran has been 
subjected to acoustic trauma in service when service 
connection for left ear hearing loss caused by noise exposure 
during service was granted.  Moreover, the Veteran has 
consistently stated, and most recently testified at his May 
2009 Board hearing, that he suffers from chronic ringing in 
his ears.  He is competent to describe his experience of 
humming in the ears.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the October 2005 VA 
examiner concluded that the Veteran's tinnitus is not caused 
by or a result of his time in the service because the Veteran 
reported an onset of ringing in the ears several years after 
service.  In his hearing testimony, however, the Veteran 
stated that the ringing in his ears started in service and 
continued ever since.  He did state that it had worsened in 
recent years.  Thus, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran's tinnitus began 
in service.  Upon resolution of all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
is warranted for tinnitus.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the payment of VA benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


